Baker, J.
Appellant unsuccessfully prosecuted this action as administratrix of the estate of her deceased husband tc recover $10,000 against appellee for wrongfully causing his death. The only error assigned is the overruling of the motion for a new trial. The grounds of the motion relate exclusively to the admissibility and sufficiency of the evi*188deuce and to the correctness of the instructions. Ro attempt has been made in any way to bring the instructions into the record.
'The transcript contains copies of the pleadings, motion for a new trial, order-book entries in connection therewith, and the final judgment. Then follows the certificate of the clerk that the foregoing is a full, true, and correct copy of the records and judgment of the court in the above entitled cause. Rext succeeding this is the assignment of errors signed by appellant’s attorneys. Following the assignment of errors, there are attached many pages of what appears to be a transcription of the testimony in some case. This cannot be taken as a bill of exceptions containing the evidence in this case, because there is no order-book entry showing the filing of any bill of exceptions, and also because the certificate of the clerk contains nothing in reference tO' the incorporation of an original bill of exceptions containing the evidence into the transcript. The manner in which this transcript was prepared is identical in all particulars with that in the case of Shewalter v. Bergman, 132 Ind. 556. Inasmuch as the evidence is not in the record, no question is presented. Harris v. State, 155 Ind. 15; Ewbank’s Manual, §32. Judgment affirmed.